[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT         FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               May 5, 2005
                               No. 04-15285
                                                            THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                       D.C. Docket No. 02-00797-CV-W

PATSY GIBBS,
o/b/o Jeremy Barris,

                                                        Plaintiff-Appellant,

      versus

JO ANNE B. BARNHART, Commissioner of Social Security,

                                                        Defendant-Appellee.

                        __________________________

               Appeal from the United States District Court for the
                          Middle District of Alabama
                         _________________________

                                 (May 5, 2005)


Before BIRCH, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
      Patsy Gibbs, on behalf of her minor grandson Jeremy Barris, appeals the

magistrate judge’s final order affirming the Commissioner’s denial of Barris’s

application for supplemental security income benefits per 42 U.S.C. § 1383(c)(3).

Because substantial evidence supported the administrative law judge’s (“ALJ”)

conclusion that Barris did not did not meet or equal the requirements of 20 C.F.R.

Pt. 404, Subpt. P, App. 1 § 112.05D for mental retardation, we AFFIRM.

                               I. BACKGROUND

      In February 1996, Patsy Gibbs applied for supplemental security income

benefits (“SSI”) on behalf of her minor grandson, Jeremy Barris, alleging that

Barris was disabled on the date of his birth, 13 June 1989, based on hyperactivity.

This application was denied initially and on reconsideration. Barris requested and

received a hearing before an ALJ, after which the ALJ rendered a decision on 21

January 1999, finding that Barris had the severe impairments of attention deficit

hyperactivity disorder (“ADHD”) and anemia (a blood disorder), and borderline

intellectual functioning, but was not disabled. The Appeals Council thereafter

vacated the ALJ’s decision and remanded for a new hearing before the ALJ to

resolve a “discrepancy in the record” as to whether Barris’s intellectual

impairment was borderline intellectual functioning or, alternatively, mild mental

retardation. R1, Ex. at 368.

                                          2
      A second administrative hearing was held on 5 December 2000, before a

different ALJ. In a second written decision, issued on 8 January 2001, the ALJ

again determined that Barris was not disabled within the meaning of the Social

Security Act. The ALJ found that (1) Barris had only the “severe” impairment of

mild mental retardation; (2) Barris’s ADHD was not severe because that condition

was controlled with Ritalin, based on Gibbs’s comments to Dr. Santhi K. Das that

Barris’s behavior had improved considerably after beginning medication in 1996;

and (3) Barris’s anemia was not severe because there was no evidence in the

record that the condition caused any physical limitation. Id. at 17. In concluding

that none of Barris’s impairments resulted in “marked and severe” functional

limitations, the ALJ noted that no medical expert or treating or examining source

had concluded that the impairments, either singly or in combination, met or

medically equaled in severity one set forth in the Listing of Impairments. Id.

Finally, the ALJ concluded that Barris had no functional limitations equal to any

listed impairment, explaining that Barris had no limitation in five of the six

relevant “domains”—attending and completing tasks, interacting and relating with

others, moving about and manipulating objects, caring for himself, and health and

physical well-being—and only a less than marked limitation in the sixth “domain”




                                          3
of acquiring and using information. Id. Accordingly, the ALJ denied benefits and

the Appeals Council denied review.

      Gibbs, on behalf of Barris, then filed a complaint in federal district court

seeking judicial review of the Commissioner’s decision, and the parties consented

in writing to proceed before a magistrate judge per 28 U.S.C. § 636(c). R1-1, 14,

15. The magistrate judge thereafter entered an order affirming the

Commissioner’s decision denying benefits. R1-16. Gibbs, again on behalf of

Barris, timely appealed. R1-17, 18.

                                 II. DISCUSSION

      On appeal, Gibbs argues that the medical evidence demonstrated that Barris

met all of the requirements of Listing 112.05D for mental retardation. Gibbs first

notes that the results of four sets of intelligence tests that Barris took between

1995 and 2000 established that he suffered from mild mental retardation, which

the second ALJ found to be a “severe” impairment. Gibbs then contends that the

second ALJ erred by not specifically indicating in his decision whether he applied

the 2000 or 2001 version of the child-mental-retardation regulations, but adds that

Barris satisfied either version. Gibbs also argues that the second ALJ improperly

failed to find whether Barris’s ADHD or anemia constituted an “additional and

significant limitation of function” under Listing 112.05D. Likewise, Gibbs claims

                                           4
that the second ALJ was legally bound by the first ALJ’s findings that Barris’s

ADHD and anemia were “severe” impairments, and could not reconsider those

findings following the Appeals Council’s initial remand. Gibbs asserts that,

nevertheless, his ADHD met the requirements of Listing 112.05D because the

record showed that he could not function adequately without medication because

of the severity of his condition. Gibbs contends that the ALJ would have been

required to find Barris disabled had the second ALJ properly reviewed the

evidence.

      We must determine whether the Commissioner’s final decision, denying

Gibbs’s application for benefits on behalf of Barris, is supported by substantial

evidence, see Richardson v. Perales, 402 U.S. 389, 401-02, 91 S. Ct. 1420, 1427-

28 (1971), and must also review whether the correct legal standards were applied.

McRoberts v. Bowen, 841 F.2d 1077, 1080 (11th Cir. 1988); Graham v. Bowen,

790 F.2d 1572, 1575 (11th Cir. 1986). Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998) (internal citations omitted).

“In other words, substantial evidence is ‘more than a mere scintilla.’” Id. (citation

omitted).




                                          5
      Upon a thorough review of the record on appeal, including all medical

evidence, the complete transcript of the administrative hearing, and the ALJs’ two

written decisions denying benefits, and after consideration of the briefs of the

parties, we find no reversible error.

      A person under the age of 18 is disabled, and thus entitled to SSI benefits, if

the person “has a medically determinable physical or mental impairment, which

results in marked and severe functional limitations, and which can be expected to

result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(C)(i). Social

Security regulations provide a three-step sequential evaluation process for

determining whether a child is disabled. 20 C.F.R. § 416.924(a). First, the

Commissioner must determine whether the child is engaged in substantial gainful

activity. Id. If yes, the child is not disabled, but if not, the Commissioner must

then proceed to the second question, which is whether the claimant has a severe

impairment. Id. If not, the child is not disabled. Id. If yes, the Commissioner

then must consider the third step, whether the child has an impairment that meets,

medically equals, or functionally equals the Listings of Impairments. Id. If the

child satisfies a listing, the child is conclusively disabled. Id.




                                            6
      Listing 112.05 indicates that mental retardation is “[c]haracterized by

significantly subaverage general intellectual functioning with deficits in adaptive

functioning. The required level of severity for this disorder is met when the

requirements in A, B, C, D, E, or F are satisfied.” 20 C.F.R. Pt. 404, Subpt. P,

App. 1 § 112.05. In relevant part to this case, section D of Listing 112.05 requires

“[a] valid verbal, performance, or full scale IQ of 60 through 70 and a physical or

other mental impairment imposing an additional and significant limitation of

function.” 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 112.05D. The regulations further

provide that

      [f]or listings 112.05D and 112.05F, we will assess the degree of
      functional limitation the additional impairment(s) imposes to
      determine if it causes more than minimal functional limitations, i.e., is
      a “severe” impairment(s), as defined in [20 C.F.R.] §416.924(a). If
      the additional impairment(s) does not cause limitations that are
      “severe” as defined in §416.924©), we will not find that the
      additional impairment(s) imposes an additional and significant
      limitation of function.

20 C.F.R. Pt. 404, Subpt. P, App. 1 § 112.00A. Under 20 C.F.R. § 416.924(a), an

impairment will be found not severe if it is a slight abnormality, or combination of

slight abnormalities, that causes no more than minimal functional limitations. 20

C.F.R. § 416.924(a).




                                          7
      In determining whether a child’s impairment functionally equals a listing,

the regulations require consideration of six “domains,” which are “broad areas of

functioning intended to capture all of what a child can and cannot do.” 20 C.F.R.

§ 416.926a(b)(1). These six domains are: acquiring and using information;

attending and completing tasks; interacting and relating with others; moving about

and manipulating objects; caring for himself/herself; and health and physical

well-being. Id. § 416.926a(b)(1)(i)-(vi). To satisfy the “functional equivalent”

standard, a child claimant must have “marked” limitations in two domains or an

“extreme” limitation in one domain. Id. § 416.926a(b)(1). A “marked” limitation

is defined as a limitation that “interferes seriously with [the] ability to

independently initiate, sustain, or complete activities,” and is “more than

moderate.” Id. § 416.926a(e)(2). An “extreme” limitation is reserved for the

“worst limitations” and is defined as a limitation that “interferes very seriously

with [the] ability to independently initiate, sustain, or complete activities,” but

“does not necessarily mean a total lack or loss of ability to function.” Id.

§ 416.926a(e)(3).

      As an initial matter, Gibbs’s argument that the second ALJ erred by not

clarifying in his written decision whether Barris’s claim was reviewed under the

2000 or 2001 version of the child-mental-retardation regulations is without merit.

                                            8
In adopting the relevant changes, the Social Security Administration explicitly

noted that “the rules make technical changes to the . . . childhood mental disorders

listings. We expect that these rules will clarify the intent and purpose of the

listings for evaluating mental disorders, and will simplify our adjudication of

claims involving mental impairments.” 65 Fed. Reg. 50,746, 50,746 (Aug. 21,

2000) (to be codified at 20 C.F.R. pts. 404 and 416). As such, the changes did not

alter any substantive requirement for satisfying Listing 112.05D. See also

Sullivan v. Zebley, 493 U.S. 521, 530 n.7, 110 S. Ct. 885, 891 n.7 (1990) (noting

in 1990 that Listing 112.05 required proof of, inter alia, “IQ of 60-69, inclusive,

and a physical or other mental impairment imposing additional and significant

restriction of function or developmental progression”) (emphasis added). In

addition, these changes became effective on 20 September 2000, prior to the

second ALJ’s decision on 8 January 2001. See 65 Fed. Reg. at 50,746; Exh. at 8,

18.

      Likewise, Gibbs’s contention that the second ALJ was legally bound by the

first ALJ’s findings that Barris’s ADHD and anemia were “severe” impairments is

without merit. Social Security regulations provide that, in the event the Appeals

Council orders a remand, the ALJ “shall initiate such additional proceedings and

take such other action . . . as is directed by the Appeals Council in its order of

                                           9
remand. The Administrative Law Judge may take any additional action not

inconsistent with the order of remand.” 20 C.F.R. § 410.665(b); see also 20

C.F.R. § 416.1477(b) (noting that an ALJ “shall take any action that is ordered by

the Appeals Council and may take any additional action that is not inconsistent

with the Appeals Council’s remand order”). In this case, the Appeals Council’s

order vacated the first ALJ’s written decision and remanded for further

proceedings to resolve a “discrepancy in the record” as to whether Barris’s

intellectual impairment was borderline intellectual functioning or, alternatively,

mild mental retardation. The Appeals Council specifically instructed the ALJ on

remand to “[o]btain additional evidence concerning [Barris]’s impairments”

including updated school records, “updated psychological (IQ) testing appropriate

to [Barris]’s age, and medical source statements about what [Barris] can still do

despite the impairments.” R1, Ex. at 368. The Appeals Council further ordered

the ALJ to offer Barris an opportunity for a new hearing and “take any further

action needed to complete the administrative record.” Id.

      Because the Appeals Council vacated the first ALJ’s written decision with

instructions for the ALJ to obtain and consider additional evidence, the specific

findings contained in that first written decision were never conclusively

established and were subject to modification. Moreover, in order to fully

                                         10
discharge the Appeals Council’s mandate, the second ALJ was required to

consider, inter alia, Barris’s updated school records and “what [Barris] can still do

despite the impairments,” which constituted additional evidence directly bearing

on Barris’s functional limitations, the second requirement under Listing 112.05D.

Finally, the second ALJ’s action of reviewing the evidentiary record as a whole to

determine if Barris’s ADHD and anemia were “severe” impairments was “not

inconsistent with the Appeals Council’s remand order.” See 20 C.F.R. §

416.1477(b).

      Here, the ALJ’s conclusion that Barris’s condition did not satisfy Listing

112.05D, and, thus, that Barris was not disabled, is supported by substantial

evidence. See Richardson, 402 U.S. at 401, 91 S. Ct. at 1427. The parties do not

dispute on appeal that Barris was not engaged in substantial gainful employment

or that Barris’s mild mental retardation was a “severe” impairment, which satisfies

the first two steps of the sequential analysis. See 20 C.F.R. § 416.924(a). Rather,

Gibbs contends that the second ALJ failed to consider whether Barris’s ADHD or

anemia constituted an “additional and significant limitation of function” under the

second portion of Listing 112.05D. Although the second ALJ did not explicitly

analyze Barris’s ADHD in the terms of Listing 112.05D, the ALJ did directly

analyze the severity of Barris’s ADHD and concluded that the evidence supported

                                         11
a finding that the condition was controlled by medication, and, thus, was not a

“severe” impairment. As noted above, the Social Security regulations expressly

provide that, if an additional impairment is not “severe,” as defined in §

416.924(a), the Commissioner “will not find that the additional impairment(s)

imposes an additional and significant limitation of function.” See 20 C.F.R. Pt.

404, Subpt. P, App. 1 § 112.00A. Thus, Gibbs ultimately was required to

demonstrate that Barris’s ADHD or anemia was “severe” in order to satisfy the

second portion of Listing 112.05D. See 20 C.F.R. Pt. 404, Subpt. P, App. 1 §

112.05D (requiring “[a] valid verbal, performance, or full scale IQ of 60 through

70 and a physical or other mental impairment imposing an additional and

significant limitation of function”) (emphasis added).

      Substantial evidence supported the ALJ’s conclusions that Barris’s ADHD

and anemia were not “severe.” First, at the administrative hearing, Gibbs directly

testified that Barris was hard to control if he did not take his medication, but that

he was able to control his behavior and concentration when he took Ritalin. Gibbs

also told Dr. Das that Barris’s behavior had “improved considerably” with Ritalin.

R1, Ex. at 418. Barris’s teachers consistently remarked that Barris’s concentration

and behavior improved when he took his medication. Id. at 213-14, 248-49.

Medical progress reports similarly reflected that the medication was working with

                                          12
no side effects. See ex. at 283-85, 317-18, 322-23, 406-07. Janice Griggs, the

psychometrist, observed similar results while administering two intelligence tests

in early 1997, noting that Barris “was somewhat wiggly and constantly

verbalizing” during the first test but attended the second test well and gave “very

good attention” and concentration to each task. Id. at 303-06. Dr. David D. Hall

treated Barris during 1997 and 1998 for behavior problems secondary to ADHD,

finding consistent improvement throughout the course of treatment with one

exception in May 1998 when Barris temporarily regressed. Id. at 309-11, 349-51.

Dr. Das observed in 2000 that Barris’s attention and concentration were in the

average range, and diagnosed combined type ADHD in partial remission with

medication. Id. at 419-20. Although there was additional evidence that Barris’s

behavior was a problem when he did not take his medication, substantial evidence

supports the second ALJ’s conclusion that Barris’s ADHD was controlled with

medication, and, thus, was not “severe” within the meaning of §416.924(a) and not

a significant limitation under Listing 112.05D.

      Likewise, substantial evidence also supported the second ALJ’s finding that

Barris’s anemia was not “severe.” As the ALJ correctly noted, there is no

evidence in the record to indicate that Barris’s anemia resulted in any physical

limitation. Exh. at 16. Other than her argument that the second ALJ was legally

                                         13
bound by the first ALJ’s finding that Barris’s anemia was “severe,” which is

without merit for the reasons discussed in detail above, Gibbs’s only other

argument on appeal that Barris’s anemia was severe for purposes of satisfying

Listing 112.05D is a single statement that “[t]estimony also proved that [Barris] is

required to take prescription medication for his anemia.” Appellee Brief at 14-15.

The fact that Barris is taking medication for anemia, standing alone, does not

conclusively establish that his condition was severe and disabling. “A medical

condition that can reasonably be remedied either by surgery, treatment, or

medication is not disabling.” Dawkins v. Bowen, 848 F.2d 1211, 1213 (11th Cir.

1998) (citation omitted). The fact that Barris’s anemia is completely controlled by

medication and has not resulted in any physical limitations forecloses Gibbs’s

conclusory allegation that the condition is severe for purposes of Listing 112.05D.

      Finally, after finding that Barris’s impairments did not meet or medically

equal a listed impairment, the second ALJ properly considered whether Barris’s

condition functionally equaled a listed impairment. Ex. at 16-17. Reviewing the

evidence of record in light of each of the six relevant “domains,” the second ALJ

found that Barris had no limitations with regard to attending and completing tasks,

interacting with and relating to others, caring for himself, moving about and

manipulating objects, and health and physical well-being, and a less than marked

                                         14
limitation in acquiring and using information. See 20 C.F.R. § 416.926a(b)(1).

Gibbs has offered no specific argument to dispute these conclusions, and the

medical evidence summarized above does not otherwise demonstrate that Barris

either had a “marked” limitation with respect to two of these domains, or an

“extreme” limitation as to any one of these domains. See id. § 416.924a(e)(2), (3).

                              III. CONCLUSION

      Substantial evidence supported the ALJ’s conclusion that Barris did not did

not meet or equal the requirements of 20 C.F.R. Pt. 404, Subpt. P, App. 1

§ 112.05D for mental retardation.

      Thus, for all of the foregoing reasons, we affirm.

      AFFIRMED.




                                        15